Title: From Thomas Jefferson to Juan Nepomuceno de Quesada, 12 August 1790
From: Jefferson, Thomas
To: Quesada, Juan Nepomuceno de



Sir
New York August 12th. 1790

I am charged by the President of the United States of America to acknowledge the receipt of your Excellency’s polite and friendly letter of the 17th. of July, to congratulate you on your accession to the Government of Florida, and your safe arrival there, and to thank you for your offers of friendly service to the United States. I am authorized to assure your Excellency that on the part of the United States there is a strong sense of the advantages of being on terms of the strictest friendship with their neighbours, and a disposition to cultivate that friendship by all the attentions and good offices in their power. Having the honor to be charged with the department of foreign affairs in our Government, I may perhaps have occasion sometimes to solicit the permission of your Excellency to make such communications as may tend to preserve and promote a good understanding between our two Countries; and shall count among it’s other advantages the personal one of repeating to you assurances of the sentiments of respect and esteem with which I have the honor to be &c.,

Thomas Jefferson

